DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of prosecution after appeal brief
2.	In view of the appeal brief filed on 2/23/22, PROSECUTION IS HEREBY REOPENED. The rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        


Procedural Summary
3.    This is responsive to the claims filed 2/23/22.
4.    Claims 1 - 4, 6 - 18, and 21 - 28 are pending.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307).
7.	Regarding claims 1, 3 and 18, Rubin discloses a wearable sensor apparatus (i.e. the passive controller incorporated in a wrist band or strap as described in paragraph 11), comprising (abstract and paragraph 11): 
a band shaped and sized to be worn on a finger or limb of a user (paragraph 11; paragraph 11 teaches the passive controller to be incorporated in a wrist band or strap; paragraph 11 also teaches the passive controller can be place on or attached to a limb (i.e., arm, wrist, hand, finger, leg, ankle, foot or toe) of the game player);
a plurality of sensor coils (i.e. the sensor coils described in paragraph 13) configured to detect a magnetic field (paragraph13);
 a processor configured to calculate a position of the wearable sensor apparatus based upon signals from the plurality of sensor coils (paragraph 13; Paragraph 13 teaches a processing unit operative to phase correct the first magnetic sensor data and calculate the position and orientation of the passive controller using the phase corrected first magnetic sensor data); 
and a communication module (i.e. the wireless transmitter described in paragraph 13) configured to transmit the position of the sensor apparatus (paragraph 13; paragraph 13 teaches a wireless transmitter operative to transmit to a video game system the calculated position and orientation of the active controller and the calculated position and orientation of the passive controller), 
Rubin fails to explicitly disclose the following limitations:
wherein the plurality of sensor coils are arranged in a triangular pyramidal shape.
Lux teaches:
wherein the plurality of sensor components (i.e. sensor coils) are arranged in a triangular pyramidal shape (Abstract; Abstract teaches By forming similar sensors on 3 or 4 of the faces of the etched structure all three components of the magnetic field can be computed).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin in view of Lux to include the aforementioned method in order to achieve the predictable result of improved efficiency and accuracy of a sensor system.
Regarding claim 3, in addition to the all limitations taught by the combination of Rubin and Lux in the rejections above, Rubin also teaches the plurality of sensor coils (e.g. magnetic coils 412a and 412b described in paragraph 28) are disposed within the band (e.g. the wrist band or strap described in paragraph 11) (paragraphs 11 and 28; paragraph 28 teaches: “sensing magnetic coils 412a and 412b are each three orthogonal coils.  In various embodiments not shown in the figures, each of active controller 310 and passive controller 315…” and paragraph 11 teaches: “This also makes the passive controller easier for a game player to hold and also easier for the passive controller to be incorporated in a wrist band or strap, or other easily worn garment. Likewise, this makes it easier to incorporate the passive controller into some other device used or worn by the game player. Further, the passive controller can be place on or attached to a limb (i.e., arm, wrist, hand, finger, leg, ankle, foot or toe) or head of the game player.”).
8.	Regarding claims 16, Rubin also discloses the plurality of sensor coils are disposed within the band (paragraphs 11 and 28; paragraph 28 teaches “sensing magnetic coils 412a and 412b are each three orthogonal coils.  In various embodiments not shown in the figures, each of active controller 310 and passive controller 315…”  and paragraph 11 teaches “This also makes the passive controller easier for a game player to hold and also easier for the passive controller to be incorporated in a wrist band or strap, or other easily worn garment. Likewise, this makes it easier to incorporate the passive controller into some other device used or worn by the game player. Further, the passive controller can be place on or attached to a limb (i.e., arm, wrist, hand, finger, leg, ankle, foot or toe) or head of the game player.”).
the combination of Rubin and BREBNER teach the claimed invention except for the plurality of sensor coils are disposed within the band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to place the plurality of sensor coils within the band, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
9.	Claims 2, 4, 6,11, 12, 13, 14, 15, 17, 24 - 27   is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307) and further in view of SHAPRIO (US 20160150362)
10.	Regarding claim 2, The combination of Rubin and Lux teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a battery.
SHAPRIO discloses a battery (paragraphs 8 and 10; an energy source, such as a low energy power source and/or battery).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of SHAPRIO to include the aforementioned method in order to achieve the predictable result of improved player gaming experience and improved player interest.
11.	Regarding claim 4, SHAPRIO also discloses an imitation stone comprising the plurality of sensor coils (paragraphs 10, 11 and 126).
12.	Regarding claim 6, SHAPRIO also discloses a wireless charging coil (paragraph 10; the energy source may be any suitable source of energy such as wireless charging).
13.	Regarding claims 11, SHAPRIO also discloses to detect an orientation of the wearable sensor apparatus (Paragraph 13; the sensor may be a motion and/or orientation sensor).
14.	Regarding claims 12, SHAPRIO also discloses a sensor coil is duplicated to denote the orientation of the wearable sensor apparatus (paragraphs 10, 11 and 126)
15. 	Regarding claims 13, SHAPRIO also discloses a sensor coil is absent to denote the orientation of the wearable sensor apparatus (paragraphs 10, 11 and 126).
16.	Regarding claim 14, Rubin also teaches that the system is a video game system/virtual reality system (abstract and paragraph 8)
SHAPRIO also teaches a wireless charging coil (paragraph 10; the energy source may be any suitable source of energy such as wireless charging). 
The combination of Rubin and BREBNER teach the claimed invention except for a wireless charging coil wound around an interior of the band. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to place the wireless charging coil around an interior of the band, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.9. 	
All the remaining limitations of this claim were discussed in the rejections for claim 1 (see the rejections above for details).
17.	Regarding claim 15, SHAPRIO also discloses a battery (paragraphs 8 and 10; an energy source, such as a low energy power source and/or battery).
18.	Regarding claim 17, SHAPRIO also discloses an imitation stone comprising the plurality of sensor coils (paragraphs 10, 11 and 126).
19.	Regarding claims 24, SHAPRIO also discloses to detect an orientation of the wearable sensor apparatus (Paragraph 13; the sensor may be a motion and/or orientation sensor).
20.	Regarding claims 25, SHAPRIO also discloses a sensor coil is duplicated to denote the orientation of the wearable sensor apparatus (paragraphs 10, 11 and 126).
21.	Regarding claims 26, SHAPRIO also discloses a sensor coil is absent to denote the orientation of the wearable sensor apparatus (paragraphs 10, 11 and 126).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified SHAPRIO in view of Rubin to include the aforementioned method in order to achieve the predictable result of increasing the accuracy and/or efficiency of a position detection unit/system.
22.	Regarding claims 27, SHAPRIO also discloses the plurality of sensor coils are disposed at multiple respective locations within the band (paragraphs 10 and 92).
23.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307) and further in view of KIM (US 20150130411).
24.	Regarding claim 7, the combination of Rubin and Lux teach the invention substantially as disclosed, but fail to explicitly disclose the limitations of the wireless charging coil is wound around an interior of the band.
	KIM teaches charging coil (i.e. part 130) is wound around an interior of the band (i.e. part 120) (FIG. 2; abstract and paragraph 52).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of KIM to include the aforementioned method in order to achieve the predictable result of improving efficiency of the charging system of a wearable device.
25.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307) and further in view of Olson (US 7286880).
26.	Regarding claim 8, Rubin discloses a wearable sensor apparatus (i.e. the passive controller incorporated in a wrist band or strap as described in paragraph 11), comprising (abstract and paragraph 11): 
a band shaped and sized to be worn on a finger or limb of a user (paragraph 11; paragraph 11 teaches the passive controller to be incorporated in a wrist band or strap; paragraph 11 also teaches the passive controller can be place on or attached to a limb (i.e., arm, wrist, hand, finger, leg, ankle, foot or toe) of the game player);
a plurality of sensor coils (i.e. the sensor coils described in paragraph 13) configured to detect a magnetic field (paragraph13);
 a processor configured to calculate a position of the wearable sensor apparatus based upon signals from the plurality of sensor coils (paragraph 13; Paragraph 13 teaches a processing unit operative to phase correct the first magnetic sensor data and calculate the position and orientation of the passive controller using the phase corrected first magnetic sensor data); 
and a communication module (i.e. the wireless transmitter described in paragraph 13) configured to transmit the position of the sensor apparatus (paragraph 13; paragraph 13 teaches a wireless transmitter operative to transmit to a video game system the calculated position and orientation of the active controller and the calculated position and orientation of the passive controller), 
Rubin fails to explicitly disclose the following limitations:
wherein the plurality of sensor coils are arranged in a triangular pyramidal shape.
Lux teaches:
wherein the plurality of sensor components (i.e. sensor coils) are arranged in a triangular pyramidal shape (Abstract; Abstract teaches By forming similar sensors on 3 or 4 of the faces of the etched structure all three components of the magnetic field can be computed).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin in view of Lux to include the aforementioned method in order to achieve the predictable result of improved efficiency and accuracy of a sensor system.
The combination of Rubin and Lux teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
a wireless charging coil
battery
a magnetic shield
the magnetic shield is positioned between the wireless charging coil and the battery.
Olson teaches a wireless charging coil, battery, a magnetic shield and the magnetic shield is positioned between the wireless charging coil and the battery (FIG 2 and Col 8, lines 12 - 32; Col 8, lines 12 – 32 teaches implantable medical device 16 has a rechargeable power source 24, such as a Lithium ion battery…Magnetic shield 36 is positioned between secondary charging coil 34 and housing 32 in order to protect rechargeable power source 24, electronics 26 and therapy module 28 from electromagnetic energy when secondary charging coil 34 is utilized to charge rechargeable power source 24).
Olson is an analogous art because all three references (i.e. Rubin, Lux and Olson) are related to the art area of sensors related to a player (e.g. detecting/analyzing data/signals via a device associated with the user/player).
Therefore, It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of Olson to include the aforementioned method in order to improve safety and/or emission compliance.
27.	Claims 9, 10, 22, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307) and further in view of Slaby (US 20140279528).
28.	Regarding claim 9 and 22, the combination of Rubin and Lux fail to explicitly disclose the following limitations:
a user presence sensor configured to activate the wearable sensor apparatus when the sensor is worn by a person
Slaby teaches a user presence sensor configured to activate the wearable sensor apparatus when the sensor is worn by a person (abstract; The wearable authentication device can also include a presence sensor, or a presence sensing mode of the fingerprint sensor, to periodically detect a presence of the user wearing the wearable authentication device).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of Slaby to include the aforementioned method in order to achieve the predictable result of conserving battery of a wearable device. 
All the remaining limitations of claim 9 were discussed in the rejections for claim 1 (see the rejections above for details).
29.	Regarding claims 10 and 23, Slaby also teaches the user presence sensor comprises a capacitive sensor having one or more pads on an interior of the band (abstract and paragraph 11).
It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of Slaby to include the aforementioned method in order to achieve the predictable result of conserving battery of a wearable device. 
30.	Regarding claim 28, Slaby also teaches the user presence sensor is configured to activate the wearable sensor apparatus responsive to determining that the person is wearing the wearable sensor apparatus (abstract and paragraph 20).
	It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin and Lux in view of Slaby to include the aforementioned method in order to achieve the predictable result of conserving battery of a wearable device. 
31.	Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 20100009752) and in view of Lux (US 5446307) and in view of SHAPRIO (US 20160150362) and further in view of Olson (US 7286880).
32.	Regarding claim 21, the combination of Rubin, Lux and SHAPRIO teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
a wireless charging coil
battery
a magnetic shield
the magnetic shield is positioned between the wireless charging coil and the battery.
Olson teaches a wireless charging coil, battery, a magnetic shield and the magnetic shield is positioned between the wireless charging coil and the battery (FIG 2 and Col 8, lines 12 - 32; Col 8, lines 12 – 32 teaches implantable medical device 16 has a rechargeable power source 24, such as a Lithium ion battery…Magnetic shield 36 is positioned between secondary charging coil 34 and housing 32 in order to protect rechargeable power source 24, electronics 26 and therapy module 28 from electromagnetic energy when secondary charging coil 34 is utilized to charge rechargeable power source 24).
Olson is an analogous art because all three references (i.e. Rubin, Lux and Olson) are related to the art area of sensors related to a player (e.g. detecting/analyzing data/signals via a device associated with the user/player).
Therefore, It would have been obvious for one ordinary skilled in the art at the time of filing the present application to have modified the combination of Rubin, Lux and SHAPRIO in view of Olson to include the aforementioned method in order to improve safety and/or emission compliance.

Response to Arguments
33.	Regarding claims 1 - 2, 4, 6 - 18, and 21 - 28, the applicant argues that the cited rejections fail to teach the claimed limitations of these claims (e.g. the limitations of “ wherein the plurality of sensor coils are arranged in a triangular pyramidal shape“) (Appeal Brief (2/23/22), pages 9 – 12).
	The examiner agrees. However, new rejections (e.g. the new rejections with the Lux reference) are included in this office action regarding the aforementioned claims (see new rejections above for details).
34.	 Regarding claim 3, the applicant argues that the cited prior art fail to teach the limitation “the plurality of sensor coils are disposed within the band” (Appeal Brief (2/23/22), pages 12 – 13). 
The examiner respectfully disagrees.
The cited prior art Rubin reference teaches the plurality of sensor coils (e.g. magnetic coils 412a and 412b described in paragraph 28) are disposed within the band (e.g. the wrist band or strap described in paragraph 11) (paragraphs 11 and 28; paragraph 28 teaches: “sensing magnetic coils 412a and 412b are each three orthogonal coils.  In various embodiments not shown in the figures, each of active controller 310 and passive controller 315…” and paragraph 11 teaches: “This also makes the passive controller easier for a game player to hold and also easier for the passive controller to be incorporated in a wrist band or strap, or other easily worn garment. Likewise, this makes it easier to incorporate the passive controller into some other device used or worn by the game player. Further, the passive controller can be place on or attached to a limb (i.e., arm, wrist, hand, finger, leg, ankle, foot or toe) or head of the game player.”).
35.	Regarding claim 8, 9, 10, 12, 13, 14, 27 and 28, the applicant argues that the prior art rejections associated with the non-final office action mailed on 8/25/2021 fail to teach the all the limitations of the claims (Appeal Brief (2/23/22), pages 13 – 21). 
	The examiner agrees. However, the new prior art rejections of the present office action teach the all the limitations of claims 8, 9, 10, 12, 13, 14, 27 and 28 (see rejections above for details).

Conclusion
36.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BREBNER (US EP001396780A1). 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715